Order, Supreme Court, New York County (Milton A. Tingling, J.), entered June 16, 2009, which, upon plaintiffs motion for a default judgment against defendants Corporate Travel Services and Corporate Travel Services, Inc., and said defendants’ motion to dismiss the complaint for failure to state a cause of action, directed defendants to serve their answer within 20 days, unanimously affirmed, without costs.
Defendants demonstrated a reasonable excuse for their delay in answering the complaint, i.e., that their insurance carrier failed to forward the complaint to counsel (see Heskel’s W. 38th St. Corp. v Gotham Constr. Co. LLC, 14 AD3d 306, 307 [2005]). The record shows no willful default on defendants’ part and no prejudice to plaintiffs as a result of the delay (see Pagan v Four Thirty Realty LLC, 50 AD3d 265 [2008]). Concur — Tom, J.P., Andrias, Sweeny, DeGrasse and Román, JJ.